FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RONALD WILSON,                            
                Plaintiff-Appellant,
                v.                               No. 07-56765
KAYO OIL COMPANY, doing
business as 76 Circle K #5250;                    D.C. No.
                                               CV-06-01035-BEN
TED KOBAYASHI, successor trustee
of the Walsh Trust Agreement U/
D/T dated 5/7/86,
             Defendants-Appellees.
                                          

RONALD WILSON,                            
                Plaintiff-Appellant,
                v.                                No. 08-55444
                                                    D.C. No.
KAYO OIL COMPANY, doing
business as 76 Circle K #5250;                  3:06-cv-01035-
TED KOBAYASHI, successor trustee                    BEN-AJB
of the Walsh Trust Agreement U/                     OPINION
D/T dated 5/7/86,
             Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Southern District of California
          Roger T. Benitez, District Judge, Presiding

                   Submitted April 16, 2009*
                      Pasadena, California

  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                4863
4864                 WILSON v. KAYO OIL CO.
                      Filed April 24, 2009

   Before: Barry G. Silverman and Consuelo M. Callahan,
    Circuit Judges, and Richard Mills,** District Judge.

                       Per Curiam Opinion




  **The Honorable Richard Mills, United States District Judge for the
Central District of Illinois, sitting by designation.
                    WILSON v. KAYO OIL CO.                   4865




                          COUNSEL

Lynn Hubbard III and Scottlynn J. Hubbard IV, Chico, Cali-
fornia, and Fred Isaacs, Lake Oswego, Oregon, for the
plaintiff-appellant.

Stephen Thomas Erb, San Diego, California, for the
defendants-appellees.


                           OPINION

PER CURIAM:

   Plaintiff Ronald Wilson appeals the district court’s: (1) dis-
missal of his suit against Defendant Kayo Oil Company for
lack of standing; and (2) entry of monetary sanctions against
Wilson and his counsel. We have jurisdiction under 28 U.S.C.
§ 1291, and we reverse for the following reasons.

   [1] “Standing is a question of law that we review de novo.”
Salmon Spawning & Recovery Alliance v. Gutierrez, 545 F.3d
1220, 1224 (9th Cir. 2008). “Allegations that a plaintiff has
visited a public accommodation on a prior occasion and is
currently deterred from visiting that accommodation by acces-
sibility barriers establish that a plaintiff’s injury is actual or
imminent.” Doran v. 7-Eleven, 524 F.3d 1034, 1041 (9th Cir.
2008). Here, Wilson makes these minimal allegations, and
therefore survives a facial attack on standing. See id. at 1041
(“Notwithstanding the [500-mile] distance between Doran’s
home and the 7-Eleven, there is an actual and imminent threat
that, during his planned future visits to Anaheim, Doran will
4866                    WILSON v. KAYO OIL CO.
suffer harm as a result of the alleged barriers.”).1 Because the
district court “relie[d] solely on undisputed facts or on facts
as they are represented by” Wilson, we express no opinion on
whether Wilson’s allegations would survive a factual attack.

   We “review the district court’s entry of sanctions for abuse
of discretion.” Mendez v. County of San Bernardino, 540 F.3d
1109, 1130 (9th Cir. 2008). “A district court abuses its discre-
tion in imposing sanctions when it bases its decision on an
erroneous view of the law or on a clearly erroneous assess-
ment of the evidence.” Molski v. Evergreen Dynasty Corp.,
500 F.3d 1047, 1062 (9th Cir. 2007) (internal quotation marks
omitted).

   [2] Here, the district court concluded that Wilson and his
counsel committed nine sanctionable acts. With respect to
seven of these acts,2 Wilson was not given “sufficient, [partic-
ularized,] advance notice of exactly which conduct was
alleged to be sanctionable.” See In re DeVille, 361 F.3d 539,
549 (9th Cir. 2004). However, the district court’s order to
show cause did indeed notify Wilson and his counsel that they
needed to demonstrate that they did not file this ADA case in
bad faith or for oppressive reasons. Both of these allegedly
sanctionable acts rely on the same lynchpin: that Wilson filed
his suit knowing that he did not have standing. As discussed
above, the district court’s standing decision is contrary to our
decision in Doran, 524 F.3d at 1041. Accordingly, we reverse
the district court’s sanctions order.

   Finally, we decline Wilson’s request to reassign his case to
  1
     In fairness to the district judge, we note that Doran had not yet been
decided when the motion for summary judgment was before him.
   2
     These seven acts are: (1) exaggerating the extent of Wilson’s disability;
(2) Wilson’s alleged misrepresentations; (3) Wilson’s attorneys’ alleged
misrepresentations; (4) violating an attorney’s duty of candor; (5) violat-
ing the local rules; (6) intentionally omitting dates in the Complaint; and
(7) raising a legal theory not advanced previously.
                 WILSON v. KAYO OIL CO.            4867
a different judge on remand. See Mendez v. County of San
Bernardino, 540 F.3d 1109, 1133 (9th Cir. 2008).

  REVERSED and REMANDED.